Citation Nr: 0028083	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-23 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to April 
1972, September 1972 to December 1975, and March 1976 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision 
rendered by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
benefit sought on appeal.  This matter was previously before 
Board in September 1997, at which time the Board remanded the 
issue on appeal to the RO for additional development.  The 
additional development having been completed, the matter has 
been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The claims file does not include a medical diagnosis of 
PTSD.

2.  The claims file does not include medical evidence of a 
nexus or link between the veteran's current psychiatric 
disability, diagnosed as depressive disorder, not otherwise 
specified, and her active duty service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946), develops a chronic condition, such as a 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board first notes that to the extent that the veteran's 
claim involves a claim of PTSD, the claims file does not 
include a medical diagnosis of PTSD.  The RO did request the 
veteran to provide evidence that PTSD has been diagnosed, but 
no such evidence has been received. 

However, the claims files do clearly include a medical 
diagnosis of a depressive disorder.  In this regard, VA 
medical records beginning in 1995 repeatedly refer to 
depression and a depressive disorder.  The Caluza requirement 
of a medical diagnosis of current disability has therefore 
been met.  Under the well-grounded claims analysis, the 
veteran's assertions regarding inservice incurrence are 
accepted as true.  However, the remaining question is whether 
the claims files include medical evidence of a nexus between 
her current acquired psychiatric disability and her military 
service. 

The veteran's service medical records reveal that in April 
1979, the veteran was seen for complaints of anorexia, weight 
loss, and sleep disturbance; the assessment included fatigue 
secondary to anxiety/depression.  A February 1982 treatment 
record shows the veteran exhibited anxiety and depressed 
mood.  A February 1983 psychiatric liaison consultation 
report includes the following preliminary diagnoses: rule out 
depressive syndrome; and histrionic personality traits.  A 
February 1983 hospital discharge summary - which explains 
that the veteran was admitted for complaints of persistent 
left quadrant tenderness, hematuria, chills, fever, and night 
sweats - included a discharge diagnosis of rule out 
endogenous depression.  However, on separation examination in 
July 1985, the veteran denied depression or excessive worry 
or nervous trouble of any sort.  Her psychiatric status was 
clinically evaluated as normal.  

Further, the Board notes that post-service medical records 
from 1986 to 1995 document various complaints, such as 
headaches, but include no reference to any psychiatric 
complaints or findings.  The relevant post-service medical 
records begin with a September 1995 gynecological examination 
report, which notes that the veteran appeared depressed and 
was crying during the history part of the examination.  A 
November 1995 VA treatment record included an assessment of 
depression.  A follow-up VA psychiatric consultation record, 
dated in December 1995, recites the veteran's complaints of 
symptoms of depression and history of sexual abuse in 
service.  The veteran reported that she was raped by a 
gynecologist in service but that she never reported the 
incident.  The impression included major depressive disorder 
and rule out PTSD secondary to sexual trauma/domestic abuse.  

A February 1996 VA psychiatric consultation record notes that 
the veteran complained of being raped in service.  The 
provisional diagnosis was major depressive disorder, rule out 
PTSD.  

A March 1996 VA psychology record notes that the veteran 
underwent psychotherapy for her depression.

An April 1996 VA psychology intake record recounts the 
veteran's symptoms and reported history of sexual abuse 
during service.  The examiner opined that the veteran 
appeared dysthymic with a more recent overlay of a major 
depressive episode.  The examiner also stated that the 
veteran did not meet the criteria for PTSD, although she 
clearly had some residual post-trauma issues.

An August 1999 VA psychiatric examination report notes that 
the veteran's claims file was reviewed, and the veteran's 
complaints of psychiatric symptoms and history of sexual 
abuse in the military were recounted.  The examiner 
considered the veteran's claim of service connection for an 
acquired psychiatric disorder to include PTSD.  The examiner 
commented that: 

there is no evidence in the available service 
records that a formal diagnosis of a depressive 
disorder or any other psychiatric disorder was ever 
made.  It would appear from the records, then, that 
there is no specific evidence of an acquired 
psychiatric disability that had its onset while 
[the] veteran was in active military service. 

The diagnoses included depressive disorder, not otherwise 
specified, and paranoid and histrionic personality traits.

The remaining evidence consists of the veteran's variously 
dated written statements, and the statement of the veteran's 
sister, in which it is contended that the veteran acquired a 
psychiatric disorder, to include PTSD, as a result of active 
duty service.  

Based on the record as it now stands, the Board must conclude 
that the veteran's claim is not well-grounded.  While anxiety 
and depression were noted on several occasions during 
service, it would appear that such symptoms were acute and 
transitory in nature as no such symptoms were noted during 
the final two years of service and the veteran denied 
depression at the time of discharge examination and was 
clinically evaluated as normal at that time.  There is no 
medical evidence for approximately 10 years after the veteran 
was discharged.  Under these circumstances, the Board finds 
that there is no medical evidence of any continuity of 
pertinent symptomatology to link her current depressive 
disorder to the anxiety and depression notes on several 
occasions during service. 

There is otherwise no medical opinion of record suggesting 
any link to service.  In fact, it appears that the examiner 
who conducted the August 1999 examination has reviewed the 
record and found no basis to link the current disability to 
service. 

The only evidence of record to support the veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD, is the written contentions of the veteran and 
her sister.  However, as a matter of law, these statements do 
not satisfy the medical diagnosis and medical nexus 
requirements and cannot, therefore, render her claim well 
grounded.  See Espiritu, 2 Vet. App. at 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In other words, what is needed to well-ground the 
veteran's claim is medical evidence showing that her 
currently diagnosed depressive disorder is related to 
service, or a current diagnosis of PTSD that is related to 
service.  By this decision, the Board is informing the 
veteran of the type of evidence required to render her claim 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

In sum, with regard to the depressive disorder, the medical 
evidence of record does not provide a nexus or link between 
the currently diagnosed depressive disorder and service.  
With regard to PTSD, there does not appear to be a medical 
diagnosis of PTSD.  As the claim is not well-grounded, there 
is no duty to assist the veteran under 38 U.S.C.A. § 5107(a) 
and the special development procedures applicable to sexual 
assault cases are not required.  Patton v. West, 12 Vet.App. 
272 (1999).  



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

